Citation Nr: 1803097	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  08-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 21, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and St. Petersburg, Florida respectively.  Jurisdiction is presently with the RO in St. Petersburg, Florida.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

In January 2017, the Board issued a decision in which it acknowledged the RO's grant of TDIU effective July 21, 2008 in the November 2014 rating decision, but did not address the issue of entitlement to TDIU prior to July 21, 2008.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an October 2017 Order, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's January 2017 decision not to retain jurisdiction over the issue of entitlement to TDIU and remanded the matter for further action consistent with the JMPR.

The Board notes the Veteran expressly raised the issue of TDIU in a June 2006 Veteran's Application for Increased Compensation Based on Employability, during the adjudicatory process of his service connection claim for degenerative disc disease of the lumbar spine at L5-S1 (lumbar disability), and subsequently the appeal the initial disability rating assigned for the same.  As such, the issue of TDIU became part and parcel of his claim for an initial disability rating in excess of 10 percent for the lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Although he was awarded TDIU from July 21, 2008, in view of the fact the he was not granted a total disability rating for the lumbar spine disability prior to July 21, 2008, the issue of TDIU prior to July 21, 2008 remained on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In February 2017, the Veteran filed a Notice of Disagreement (NOD) with the RO's January 2017 rating decision assigning an earlier effective date of July 18, 2006 for his right knee strain and left knee strain.  In a February 2017 letter, the RO acknowledged receipt of the NOD and the Veteran's initiation of the appeal as to these claims.  The Veteran was advised that if the appeal could not be resolved, a statement of the case (SOC) would be issued.  Inasmuch as the Decision Review Officer (DRO) has responded to the Veteran's NOD, and a SOC in response would be premature given the DRO process, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to July 21, 2008.  See June 2006 Veteran's Application for Increased Compensation Based on Employability; see also February 2001 Statement in Support of Claim.

The relevant timeframe for consideration is from February 12, 2001 to July 20, 2008.  See February 12, 2001 Veteran's Application for Compensation or Pension (the Veteran initiated his service connection claim for the lumbar disability); November 2014 Rating Decision (granted TDIU effective January 21, 2008).

From February 12, 2001 to July 13, 2008, the Veteran was service-connected only for the lumbar disability, with a 40 percent disability rating; and hypertension, with a 10 percent disability rating.  See January 2017 Rating Decision Codesheet.  From July 18, 2006 to July 20, 2008, he was additionally service-connected for a right knee strain, with a 10 percent disability rating; and a left knee strain, with a 10 percent disability rating.  Consequently, at no time during the pertinent time period he met the minimum disability rating percentage threshold for schedular TDIU consideration.  38 C.F.R. § 4.16(a) (2017).  Therefore, he may only be considered for TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

In that regard, the Board notes that following a VA spine examination in July 2006, the VA examiner did not proffer an opinion regarding the occupational impairment caused by the Veteran's lumbar disability.  See July 2006 VA Examination Report.  

Nearly a year later, a May 2007 VA examiner opined that neither the Veteran's lumbar disability nor hypertension prevented him from gainful sedentary employment.  See May 2007 VA Examination Report.

Just four months later, in a September 2007 Physical Capabilities Evaluation, Dr. A.V.R. indicated the Veteran would be unable to work an eight hour day that included standing, walking, or sitting for six out of the eight hours due to his back and bilateral knee conditions.  Additionally, the medications for his back conditions would cause drowsiness.  Thus, suggesting he would not be capable of physical or sedentary employment.  However, the September 2007 Physical Capabilities Evaluation is problematic because it considers the occupational impairment stemming from a combination of his lumbar disability, right and left knee strains, as well as nonservice-connected foraminal stenosis of the cervical spine at the C4-C5.  See 38 C.F.R. §§ 3.341(a), 4.16(b) (the veteran must be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities) (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Similarly, although the Social Security Administration (SSA) determined the Veteran was disabled as of February 4, 2008, the Board notes it was based on severe impairments due to both service-connected and nonservice-connected disabilities; morbid obesity, hypertension, diabetes mellitus, cervical stenosis, and migraine headaches.  See January 2010 SSA Order of Administrative Law Judge; cf. 38 C.F.R. §§ 3.341(a), 4.16(b); Van Hoose, supra.  Of note, the January 2010 SSA Order of Administrative Law Judge did not contemplate his lumbar disability, right knee strain, or left knee strain.

Furthermore, throughout the applicable period, the evidence of record establishes the Veteran has been intermittently employed.  See July 2002 VA Rehabilitation Needs Inventory (the Veteran reported leaving multiple positions for reasons other than his service-connected disabilities); August 2003 VA WINRS Case Note; June 2006 Veteran's Application for Increased Compensation Based on Employability; August 2012 Veteran's Application for Increased Compensation on Unemployability.  Notably, he reported being employed full-time last in February 2008, for a period of three months, but lost nearly an equal amount of time from work due to illness.  August 2012 Veteran's Application for Increased Compensation on Unemployability.

Based on the above, it is unclear whether the combined effects of the Veteran's lumbar disability and hypertension rendered him unable to secure or follow a substantially gainful occupation from February 12, 2001 to July 20, 2008.  As a result, there is insufficient evidence to determine whether a referral to the Director, Compensation Service is appropriate, and a remand is necessary to obtain a VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request a VA medical opinion from an appropriate medical professional to address the occupational impairment resulting from the Veteran's service-connected disabilities.  The need for a clinical evaluation is left to the discretion of the medical professional offering the opinion.

After reviewing the complete record from February 12, 2001 through July 20, 2008, the examiner should:

a. Discuss the impact of his service-connected lumbar disability, hypertension and bilateral knee disabilities (the knees are only to be included in the assessment from July 2006, the date of service connection, to the 2008 date of the grant of TDIU) in terms of his ability to engage in physical and/or sedentary employment, to include the side effects of any medications taken for either of these disabilities. 

b. To the extent possible, distinguish between the occupational impairment caused by his service-connected and nonservice-connected disabilities.  If not possible, indicate the same and explain why.

c. Identify when, if at all, his service-connected lumbar disability, hypertension, and bilateral knee disabilities (the knees are only to be included in the assessment from July 2006, the date of service connection, to the 2008 date of the grant of TDIU) prohibited him from obtaining physical and sedentary employment.

d. In rendering an opinion, the examiner is asked to discuss the relevant medical evidence of record; such as the July 2006 Spine VA Examination Report; May 2007 VA Examination Report; September 2007 Physical Capabilities Evaluation from Dr. A.V.R.

e. In rendering an opinion, the examiner is asked to discuss the relevant lay statements of record; such as the January 2001 Statement in Support of Claim, December 2003 Buddy Statements from the Veteran's Wife, December 2003 Statement in Support of Claim, February 2005 Board Hearing Transcript; and June 2013 Board Hearing Transcript. 

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).



